Citation Nr: 0001513	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-45 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

This matter was previously before the Board in November 1996 
at which time it was remanded for additional development.  It 
was returned to the Board in April 1998 at which time the 
issue of a compensable rating for a left ankle disability was 
granted, the veteran's claims for service connection of 
frostbite of the feet and flat feet were found to be not well 
grounded and the preponderance of the evidence was determined 
to be against veteran's claims for compensable evaluations 
for a service-connected pilonidal cyst scar and right knee 
disability.  

The issue presently before the Board, entitlement to a 
permanent and total disability rating for pension purposes, 
was remanded for further development the last time the matter 
was before the Board.  The remand directed, inter alia, that 
the examining psychiatrist note the effect, if any, that the 
veteran's history of alcohol and drug abuse has had on his 
employability.  Examination of the record reveals that the 
psychiatrist was unable to determine the effect of the 
veteran's substance abuse on employability, that he had no 
memory of the actual examination, and that he could not make 
a connection between the veteran's history of drug and 
alcohol abuse and employability based on the record he 
reviewed.  The psychiatrist opined that such information 
might be obtained from the veteran's outpatient records, a 
social work examination or a further scheduled examination.  
It is noted that an October-November 1992 VA Medical Center 
(MC)  report includes diagnoses of alcohol and cocaine 
dependence.  In that report it was indicated that "drinking 
and drugs have affected ...his finances, job performance, and 
relationship with family and friends."  As outlined in the 
two previous remands, a qualified opinion regarding the 
effect, if any, that the veteran's alcohol and drug abuse has 
had on his employability is necessary to the resolution of 
the veteran's claim for entitlement to a permanent and total 
disability rating for pension purposes presently before the 
Board.  Therefore, the Board finds that an additional remand 
is in order.
The Board is obligated by law to ensure that the RO complies 
with its directives.  The United States Court of Appeals for 
Veterans Claims has held that where the remand orders of the 
Board or the Court are not complied with, the Board errs in 
failing to insure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is remanded to the RO for the 
following:

1. The veteran and his representative 
should be permitted to submit 
additional evidence pertinent to the 
issues on appeal.

2. The RO should schedule a VA mental 
examination to determine the effect, 
if any, that the veteran's alcohol and 
drug abuse (or history thereof) has 
had on his employability.  Additional 
development, such as a social work 
examination should be scheduled as 
necessary.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by all 
examiners.  The rationale for any 
opinions should be included in the 
report.

3. Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been 
completed in full.  In particular, the 
RO should ensure that the requested 
opinions are responsive to and in 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective 
procedures.

4. After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal, 
considering all applicable laws and 
regulations.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished 
with a supplemental statement of the 
case and with a reasonable period of 
time within which to respond thereto.  
The case should then be returned to 
the Board for further review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


